Citation Nr: 1122493	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-35 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Louisiana Medical Center & Heart Hospital from April 6, 2010, to April 7, 2010.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision issued by the Department of Veterans Affairs (VA) Veterans Integrated Service Network (VISN) in New Orleans, Louisiana, with subsequent review by the South Central VA Health Care Network (HCN).

The private provider is the appellant in this case, as stated on the first page of this decision.  As the Veteran's claims file has not been associated with the medical appeals file, the Board is unable to determine the verified period of his active duty service.  However, the agency of original jurisdiction (AOJ) determined that the Veteran had honorable active duty service from July 1979 to July 1982, and there is no indication that such determination is erroneous.  As such, for the purposes of the current appeal, the Board finds that the Veteran had qualifying active duty service.


FINDINGS OF FACT

1.  The Veteran had no service-connected disabilities at the time of the non-VA treatment at issue, and there is no indication that the condition for which he was treated is related to service, or that such treatment was for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31. 

2.  The claim was received within 90 days after the treatment at issue, and it appears that the Veteran was enrolled in the VA healthcare system and had received VA care within 24 months prior to date of private treatment, and that he is financially liable for the charges at issue.

3.  The medical expenses at issue were not incurred for a medical emergency of such nature that a delay in seeking treatment would be hazardous to life or health, and an attempt to use a feasibly available VA or other Federal facility before seeking private treatment would have been reasonable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Louisiana Medical Center & Heart Hospital from April 6, 2010, to April 7, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, a review of the medical appeals file shows that the claimant has been made aware of the requirements to substantiate the claim, and there has been a fair opportunity to present supporting arguments and evidence.  See, e.g., VCAA notice, notice of disagreement, substantive appeal.  Further, there is no indication that any pertinent records remain outstanding.  As such, no further notice or development is necessary for a fair adjudication of the claim.  

In April 2010, VA received a claim for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment of the Veteran at the Louisiana Medical Center and Heart Hospital from April 6, 2010, to April 7, 2010, in the amount of $1,755.19.  The claim was denied based on a finding that the Veteran's condition was non-emergent in nature, and the provider appealed.  

To be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility that are not previously authorized, a Veteran must meet the requirements of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and implementing regulations.  These provisions essentially allow for payment or reimbursement of emergency treatment incurred for service-connected conditions and nonservice-connected conditions, respectively, and for emergency transportation related to such treatment.  

In this case, the claim was initially adjudicated under 38 U.S.C.A. § 1725 and implementing regulations.  These provisions state that the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility will be reimbursed where the veteran is an active VA healthcare participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  

For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  The condition for which charges were incurred does not need to be actually emergent, from a purely medical standpoint.  Rather, it need only be demonstrated that initial evaluation and treatment was rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is considered to be met where a condition manifests by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

The Board first notes that the Veteran does not appear to meet the basic eligibility requirements for payment or reimbursement under 38 U.S.C.A. § 1728.  Specifically, there is no indication that the charges at issue were for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Rather, the AOJ stated that the Veteran had no service-connected disabilities, and there is no indication that this statement is inaccurate.  Additionally, there is no indication that the Veteran has a total disability permanent in nature as a result of a service-connected disability, or that the charges were incurred for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9).  See also 38 C.F.R. §§ 17.120, 17.47(i).

It is unclear whether the Veteran was an active VA healthcare participant at the time the charges at issue were incurred, or whether he is financially liable for such charges as required for eligibility under 38 U.S.C.A. § 1725.  See 38 C.F.R. §§ 17.1002(e)-(i), 17.1003.  However, the Veteran reported previous VA treatment during his evaluation at the private emergency department, and there was a balance remaining on his account as of at least May 2010.  As such, for the purposes of this decision, the Board will assume that these eligibility criteria have been met.

In any case, it is unnecessary to decide these questions, as the evidence of record does not meet the remaining requirements for payment or reimbursement of charges incurred for treatment of a nonservice-connected condition under 38 U.S.C.A. § 1725.  Specifically, the evidence does not reflect that the Veteran's condition was emergent in nature, and that a VA or other Federal facility was not feasibly available and an attempt to use such facility beforehand would not have been reasonable.  See 38 C.F.R. § 17.1002.

In this regard, records from the private provider reflect that the Veteran was treated for back pain that started while he was chopping wood.  He presented in the emergency room at 11:36 p.m. on April 6, 2010, and was discharged approximately one hour later, at 12:40 a.m., on April 7, 2010.  The Veteran complained of low back pain radiating to the legs, described as sharp and tingling, at a level of 9 on a scale of 10, and he showed facial grimacing.  The pain was worsened by movement and relieved by remaining still.  The Veteran denied any associated symptoms, such as difficulty walking, constipation or incontinence, or numbness or weakness, and he was noted to be in no acute distress.  The Veteran arrived in the emergency room walking, and he ambulated unassisted to the treatment room, to the x-ray room, and away from the hospital upon discharge.  Straight-leg raising test was negative bilaterally, and an x-ray of the lumbosacral spine showed mild degenerative changes with no acute findings, including no fracture, bony destructive process, or pedicule disruption.  The Veteran was administered intramuscular Tormadol and Norflex for pain relief.  He was diagnosed with acute low back pain, condition stable, and was noted to have no critical care.  The Veteran was discharged with prescriptions for Flexeril, Tormadol, and Vicodin and was advised to follow-up in one week.  See treatment records, notice of disagreement, substantive appeal.  

The claims file was submitted to a VA physician for clinical review in July 2010, and he determined that the Veteran's back condition was non-emergent in nature, and it could have been satisfactorily treated during regular VA clinic hours.

Based on all evidence of record, the Board finds that the Veteran's condition was non-emergent in nature.  The Board acknowledges that he complained of severe low back pain radiating to the legs at a level of 9 on a 10-point scale, and that severe pain is to be considered in determining whether a condition was emergent in nature.  See 38 C.F.R. § 17.1002(b).  However, the Veteran denied any associated symptoms, and he was able to walk unassisted throughout treatment, including at admission.  Moreover, physical examination was negative except for pain, there were no acute x-ray findings, and he was released to home in stable condition after approximately one hour.  Under these circumstances, the Board finds that the Veteran's pain alone does not establish acute symptoms of sufficient severity such that a prudent layperson with an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in serious jeopardy to the Veteran's health, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See id.  

Accordingly, the Veteran's condition has not been shown to be emergent in nature.  Further, while a VA or other Federal facility may not have been open at the time the Veteran presented for private treatment late in the evening on April 6, 2010, it would have been reasonable for him to wait until the next morning, during regular VA treatment hours, and attempt to seek VA or Federal treatment.  See id.  While the Board is sympathetic with the Veteran's pain, he should attempt to use a VA facility whenever possible in light of the very high costs involved in private care, clearly impacting VA's ability to help veterans overall.  The Veteran is free to seek private treatment, but he must accept the financial consequences of such decision.

The preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses that were incurred for treatment from April 6, 2010, to April 7, 2010.  As such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. §§ 1725, 5107.


ORDER

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Louisiana Medical Center & Heart Hospital from April 6, 2010, to April 7, 2010, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


